


Fidelity National Information Services, Inc.
Capco New Revenue Incentive Program for Executive Officers
Set forth below is a description of the terms of the Capco new revenue incentive
program (the “Executive Officer New Revenue Incentive Program”) of Fidelity
National Information Services, Inc. (the “Company”) for executive officers. The
purpose of the Executive Officer New Revenue Incentive Program is to incentivize
Participants (as defined herein) to help the Company achieve new revenue goals
described herein related to the acquisition by the Company of Grove Holdings 2
S.àR.L. (“Grove Holdings 2”).


1.
Establishment of the Executive Officer New Revenue Incentive Program. The
Executive Officer New Revenue Incentive Program is established under the
Company's 2008 Omnibus Incentive Plan, as such plan may be amended from time to
time (the “Plan”). Awards under the Executive Officer New Revenue Incentive
Program shall be “Other Awards” for purposes of the Plan. Capitalized terms not
defined herein shall have the meanings ascribed to them in the Plan.

2.
Eligibility. The participants (each, a “Participant”) in the Executive Officer
New Revenue Incentive Program will be limited to employees who are executive
officers, and will include (a) employees of Grove Holdings 2 or its Subsidiaries
(Grove Holdings 2, together with its Subsidiaries, the “Capco Group”) or
managers providing services to any member of the Capco Group pursuant to a
management services agreement (“service providers”) who are selected by the
Chief Executive Officer of The Capital Markets Company NV and the Chief
Executive Officer of the Company (together, the “New Revenue Incentive Program
Committee”), and (b) employees of the Company and its Subsidiaries other than
any member of the Capco Group (the “FIS Group”) who are selected by the Chief
Executive Officer of the Company (or, if such employee is among the Participants
selected to receive an allocation described in Section 3(c) below, by the New
Revenue Incentive Program Committee), subject, in each case, to the approval of
the compensation committee of the Board (the “Committee”).

3.
Awards. Participants shall each be awarded a percentage of the New Revenue Pool
(as defined below) for the years in which they are selected as Participants. The
total percentages awarded to Participants under the Executive Officer New
Revenue Incentive Program and to participants under the Capco new revenue
incentive program of the Company for non-executive officers (the “Non-Executive
Officer New Revenue Incentive Program”) shall not exceed 100% in the aggregate.
It is expected that (a) an aggregate of 40% of each New Revenue Pool under the
Executive Officer New Revenue Incentive Program and the Non-Executive Officer
New Revenue Incentive Program will be allocated to employees of, or service
providers to, the Capco Group, (b) an aggregate of 40% of each New Revenue Pool
under the Executive Officer New Revenue Incentive Program and the Non-Executive
Officer New Revenue Incentive Program will be allocated to employees of the FIS
Group, and (c) the remaining portion of each New Revenue Pool under the
Executive Officer New Revenue Incentive Program and the Non-Executive Officer
New Revenue Incentive Program will be allocated to FIS Group and/or Capco Group
employees and/or service providers who are selected by the New Revenue Incentive
Program Committee. Each Participant's percentage shall be determined by the
person or body that selected such Participant for inclusion in the Executive
Officer New Revenue Incentive Program (the “Selector”), subject to approval of
the Committee, and shall be stated in the Participant's Award Agreement. The
amount that would otherwise be earned by a Participant based on the
Participant's allocated percentage of the New Revenue Pool may be reduced in the
discretion of the Selector (or, with respect to any Awards that are intended to
meet the Performance-Based Exception, the Committee); provided, however, that no
such reduction shall increase the amounts earned by other Participants.





--------------------------------------------------------------------------------




Participants and each Participant's percentage interest in the applicable New
Revenue Pool shall be determined on an annual basis. Participation in the
Executive Officer New Revenue Incentive Program with respect to one year does
not guarantee that the Participant will be selected for participation in future
years or, if selected, will receive the same percentage of the future year's New
Revenue Pool.
4.
Determination of the New Revenue Pool.

(a)
The Executive Officer New Revenue Incentive Program's performance measures
relate to the acquisition by the Company of Grove Holdings 2. Subject to the
exercise of discretion by the Selector or the Committee (as applicable) pursuant
to Section 3 above, amounts earned by Participants under the Executive Officer
New Revenue Incentive Program will be determined by applying their allocated
percentages to the total amount accrued, if any, in a notional New Revenue pool
under each of the Executive Officer New Revenue Incentive Program and the
Non-Executive Officer New Revenue Incentive Program (together, the “New Revenue
Pool”) in each of calendar years 2011, 2012, 2013, 2014 and 2015. The amounts
accrued in the New Revenue Pool in each such calendar year shall be equal to 4%
of includable Revenues (as defined below) recognized by the FIS Group from
transactions or deals where the Capco Group played an integral role in the FIS
Group being selected for the opportunity that generated the Revenue (e.g., large
outsourcing contracts not tied to the FIS Group's intellectual property, sales
of the FIS Group's products to the exclusive client base of the Capco Group by
Capco Group personnel, or sale of the FIS Group's intellectual property to a
client which may (as an institution) have already been a client of FIS, but
which generates revenue that would not have been generated but for the FIS/Capco
combination); provided, however, that (i) in order for Revenue to be included in
the New Revenue Pool accruals, it must derive from transactions or deals that
are structured and projected to achieve EBITDA (as defined below) margins of at
least 20% (with such EBITDA margins determined prior to payment of any Executive
Officer New Revenue Incentive Program or Non-Executive Officer New Revenue
Incentive Program payments, but after all commissions or bonuses attributable to
such deals), and (ii) the New Revenue Incentive Plan Committee may reduce the
amount of Revenue included in the New Revenue Pool accruals if a transaction or
deal does not achieve (or is determined to be unlikely to achieve) EBITDA (as
defined below) margins of at least 20%, or increase the amount of Revenue
included in the New Revenue Pool accruals if a transaction or deal is originally
not expected to achieve EBITDA margins of at least 20%, but then later achieves
(or is determined to be likely to achieve) EBITDA margins of at least 20%.

(b)
For purposes of the Executive Officer New Revenue Incentive Program, “Revenue”
and “EBITDA” shall be determined in accordance with US GAAP and shall be based
on the current accounting practice of “revenue follows resource,” with US GAAP
to be consistently applied throughout each calendar year of the Executive
Officer New Revenue Incentive Program except as a result of any changes in US
GAAP. For avoidance of doubt, Revenue included in the calculation of any
Contingent Purchase Price Amount (as defined on Annex A to the Master Securities
Purchase Agreement, dated as of October 18, 2010, among the Company, C&E
Holdings Luxembourg S.à.R.L., Grove Holdings 2, Symphony Technology II-A, L.P.
and the Wadhwani 2010 Charitable Remainder Unitrust, and Red Mountain Holding,
N.V., Stichting Administratiekantoor Grove Holdings II, Mr. Rob Heyvaert and the
other persons that are parties thereto) shall not be recognized when determining
the New Revenue Pool accruals. The ultimate decision as to the amount of Revenue
included in the notional New Revenue Pool for any year shall be made by the New
Revenue Incentive Program Committee.

(c)
The maximum size of the New Revenue Pools in the aggregate for all executive and
non-





--------------------------------------------------------------------------------




executive officers in calendar years 2011, 2012, 2013, 2014 and 2015 shall be
$125 million.
(d)
The New Revenue Pool will be calculated at the end of each of calendar years
2011, 2012, 2013, 2014 and 2015. Payment of the New Revenue Pool shall be made
to Participants as described in Section 5 below after review and certification
of results by the New Revenue Incentive Program Committee; provided, however,
that certification of results by the Committee shall be required prior to
payment with respect to any Awards that are intended to meet the
Performance-Based Exception.

5.
Payment of the New Revenue Pool. To the extent earned, payments will be made
with respect to each of calendar years 2011, 2012, 2013, 2014 and 2015 no later
than 90 days following the end of each such calendar year. If a Participant is
not (a) employed by the Company or one of its Subsidiaries or (b) a manager
providing services to the Company or one of its Subsidiaries pursuant to a
management services agreement, in each case, on the date that payment is made,
then the Participant shall forfeit his or her Award. Such forfeiture shall not
result in an increase in any other Participant's payment under the New Revenue
Pool.

6.
Change in Control. Notwithstanding anything in the Plan to the contrary, Article
17 of the Plan, which relates to a Change in Control, and any successor
provision in the Plan relating to a Change in Control, shall not be applicable
to the Executive Officer New Revenue Incentive Program. Any future payments
through March of 2016 for deals already secured would continue to be paid under
normal timetables (i.e., previous deals continue to be recognized and paid
pursuant to the terms of the Plan).

7.
Clawback. If (a) the Company is required to prepare an accounting restatement
due to material noncompliance with any financial reporting requirement under
applicable securities laws, and (b) any amounts paid under the Executive Officer
New Revenue Incentive Program during the three-year period preceding the date on
which the Company was required to prepare the accounting restatement would have
been lower had the New Revenue Pool been calculated based on such restated
financial results (any such excess of the amount actually paid over the amount
that would have been paid based on the restated financial results, the
“Overpayment”), then each Participant shall, to the maximum extent permitted by
applicable law, be required to reimburse the Company for the Overpayment at such
time and pursuant to such terms as the Company may determine in its sole
discretion.

8.
Amendment and Termination. Notwithstanding anything in the Plan to the contrary,
the Committee may at any time and from time to time, alter, amend, suspend or
terminate the Executive Officer New Revenue Incentive Program in whole or in
part.





